Citation Nr: 9903477	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-10 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) nonservice connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The appellant is the veteran's surviving spouse.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal of 
an August 1996 decision from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied her eligibility to nonservice-connected death 
pension benefits.  


FINDING OF FACT

The appellant's spouse had recognized guerrilla service from 
February 1945 to September 1945 and service with the 
Philippine Scouts from January 1946 to April 1948.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA nonservice connected death pension benefits has not been 
met.  38 U.S.C.A. §§ 101, 107, 1501, 1521(j), 1541(a) (West 
1991); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.8, 3.9, 3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

Treatment for nasopharyngitis was noted in the service 
medical records in August 1945.  The treatment record 
indicated that the appellant's spouse was serving as a 
Philippine Guard at that time.  From August 26 to September 
19, 1945 the appellant's spouse was hospitalized for tertian 
malaria.  The service medical records, dated on September 2 
and September 19, indicated that he was serving as a guerilla 
with G Company attached to USASOS (military police) at that 
time.  

The record contains a Philippine Army certificate indicating 
that the appellant's spouse was discharged from service with 
G Company, "2nd Prov'l Regt, PMD, ECLGA" on January 2, 1946 
for the convenience of the government and for enlistment in 
the Philippine Scout under authority of an order dated 
December 3, 1945.  

In an affidavit for Philippine Army Personnel, signed by the 
appellant's spouse in August 1947, he indicated that he 
joined the 2nd Battalion, General Service Troop (GST)-ELCGA 
in April 1943 and served with that organization until May 
1945.  From May 1945 to September 1945, he was attached to 
United States (U.S.) Army military police, and was discharged 
in September 1945 following hospitalization for malaria.  He 
described his organization and duties from April 1943 to May 
1945 as subsisting on voluntary contributions from loyal 
civilians.  The appellant's spouse indicated that from May to 
September 1945 he performed combat and guard duties attached 
to the USASOS (military police) and assisted in mopping up 
operations during the liberation of Pampanga and Rizal.  On 
the individual finance record, he indicated that he served as 
a private in the guerillas from April 1943 to July 1945.  

The record contains two WD AGO Form 53 discharges.  One 
indicated that the appellant's spouse served with the 
Philippine Scouts from January 1946 to April 1948.  The 
second, submitted by the appellant in June 1996, indicated 
that he served with the Philippine Scouts from January 1945 
to April 1948.  

By letter dated in February 1970, the Philippine Veterans 
Administration confirmed that the appellant's spouse was 
named as a private of G Company, "2nd Prov'l Regt, PMD, 
ECLGA" which was recognized in May 1945.  

In April 1987, the appellant's spouse submitted a claim form 
for verification of service.  He indicated that he had active 
duty with the Philippine Scouts from January 1946 to April 
1948.  He further indicated that he served with G Company, 
"2nd Prov'l Regt. PMD, ECLGA" as a private recognized in May 
1945.  He reported that he enlisted with the guerrilla 
organization in December 1942 and was discharged in December 
1945.  

In August 1987, the National Personnel Records Center (NPRC) 
certified that the appellant's spouse had active duty with 
the Philippine Scouts from January 1946 to April 1948.  In 
October 1987, the U.S. Army Reserve Personnel Center 
(ARPERCEN) indicated that he had recognized guerilla service 
from February 1945 to September 1945.  

In her notice of disagreement, received in September 1996, 
the appellant stated that she was entitled to nonservice-
connected death pension benefits because her spouse served 
with the regular Philippine Scouts and began active service 
in January 1945, before the limiting date of October 6, 1945.  

In January 1997, the NPRC certified that the appellant's 
spouse had active duty with the Philippine Scouts from 
January 1945 to April 1948.  As this directly contradicted 
the earlier certification by the NPRC in August 1987, the RO 
sent a summary of the evidence along with a request to re-
verify the correct service dates to the NPRC in January 1997.  

In her VA Form 9, substantive appeal, received in April 1997, 
the appellant indicated that the central issue in this matter 
was whether her spouse began his active duty with the 
Philippine Scouts in January 1945 or January 1946.  
Two individuals, one from The American Legion and one from 
Veteran's Services, reviewed both WD AGO Form 53 discharges, 
which are of record.  They indicated that the service 
records, including Philippine service records, and medical 
records did not suggest that the appellant's spouse entered 
active service in January 1946.  They further contended that 
the "1946" on the WD AGO Form 53 appeared to be altered, as 
the lines underneath the year were broken.  They noted that 
the lines under the blocks were not broken on the copy which 
indicated a "1945" enlistment date and that the "5" 
matched other "5"s on the document, as to typeface.  
They further contended that some staff member at the RO in 
Manila altered the document.  They stated that the WD AGO 
Form 53, submitted by the appellant was a "genuine 
separation document" and could be considered as "credible 
evidence."  The appellant further stated that the RO had 
"gone out of their way" to request a third certification 
from NPRC regarding her spouse's correct service dates.  

In August 1997, the RO again requested verification from the 
NPRC of his correct year of enlistment.  In October 1997, the 
NPRC certified that the appellant's had active duty with the 
Philippine Scouts from January 1946 to April 1948, indicating 
that this information was taken from his final pay record.  

The appellant failed to report for her scheduled hearing 
before a member of the Board at the Oakland, California, RO 
in September 1998.


II. Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (1998).  The term "veteran of any war" means any 
veteran who served in the active military naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (1998).  
Service in the Philippine Scouts, except as indicated below, 
is included for pension, compensation, dependency and 
indemnity compensation and burial allowance.  38 C.F.R. § 
3.8(a).  Service as a Philippine Scout in the Regular Army 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, and in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
of the Armed Forces of the U.S. by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the U.S. dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the U.S. Armed Forces, 
including the Philippine Scouts, or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8(c) and (d).  For a Regular Philippine Scout 
or a member of one of the regular components of the 
Philippine Commonwealth Army while serving with USAFFE, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment.  38 C.F.R. § 
3.9(a) (1998).  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) The evidence is a document issued by the 
service department; (2) The document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1998).  The Court of Veterans Appeals has held that 
the Secretary has lawfully promulgated regulations making 
service department findings "binding on the VA for purposes 
of establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In the instant case, the record contains two copies of WD AGO 
Form 53 indicating different dates of enlistment and entry on 
to active duty with the Philippine Scouts.  In August 1987, 
the NPRC certified that the appellant's spouse entered active 
duty with the Philippine Scouts in January 1946.  After 
receipt of the second copy of the WD AGO, indicating an 
enlistment date in January 1945, the RO requested that the 
NPRC re-verify the date of enlistment.  In January 1997, the 
NPRC certified that the appellant's spouse entered active 
duty in January 1945.  As this directly contradicted the 
earlier certification and the WD AGO forms were contradictory 
on this issue, the RO again contacted the NPRC to verify the 
dates of service.  The RO submitted a letter to the NPRC, 
detailing the conflicting evidence concerning the date of 
enlistment for the appellant's spouse.  In October 1997, the 
NPRC certified that the appellant's spouse served with the 
Philippine Scouts from January 1946 to April 1948 and based 
this conclusion on his final pay record.  The regulations do 
not require the Board to accept a certificate of discharge 
without verification from the service department.  In this 
case verification was sought because the certificates of 
discharge apparently contained inaccurate information.  The 
Board is bound by the finding of the service department.  

In addition, the Board notes that the preponderance of the 
evidence of record is against a finding that the appellant's 
spouse enlisted with the Philippine Scouts in January 1945.  
The record contains several documents which indicate that the 
appellant's spouse served with the recognized guerrillas 
during 1945 and not with the Philippine Scouts.  ARPERCEN 
certified that the appellant's spouse had recognized guerilla 
service from February 1945 to September 1945.  Several 
notations in service medical records in September 1945 
indicated that the he was serving with the guerrillas at that 
time.  A Philippine Army certificate, dated in January 1946, 
indicated that the he was discharged from service with G 
Company for enlistment in the Philippine Scouts by order 
dated in December 1945.  The Philippine Veterans 
Administrations confirmed that the appellant's spouse served 
with G Company, which was not recognized until May 1945.  
Most notably, the appellant's spouse himself indicated, in 
his August 1947 affidavit for Philippine Army Personnel and 
his April 1987 service verification, that he served with the 
guerrillas from April 1943 to September 1945, and with the 
Philippine Scouts from January 1946 to April 1948.  The 
evidence to support a finding of an enlistment date of 
January 1945 is the WD AGO Form submitted by the appellant 
and the NPRC certification in January 1997, which was later 
amended by certification in October 1997.   The evidence is 
clearly to some extent in conflict.  If it were solely a 
question of conflicting certifications, then the evidence on 
the ultimate issue might be regarded as in equipoise.  The 
remaining documents, however, are virtually unequivocal in 
characterizing the veteran's 1945 service as other than as a 
Philippine Scout.  Accordingly, it is concluded that the 
certifications indicating that service as a Philippine Scout 
commenced in January 1946 are correct.


ORDER

Eligibility for VA nonservice connected death pension 
benefits is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




TURLA



- 8 -


